Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to application papers dated 3/11/2020.
Claims 1-15 and 17-20 are pending in the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Claim limitations in claims 8-13:  a first acquisition device configured to obtain, “a learning device configured to separately perform, a second acquisition device configured to obtain, optimization device configured to optimize in claim 8; the optimization device configured to analyze, the optimization device configured to optimize in claim 9; the optimization device configured to obtain, the optimization device configured to separately calculate; the optimization device configured to obtain in claim 10; the learning device configured to separately perform in claim 11; the optimization device configured to inform in claim 12; the update device configured to update in claim 13 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims 8-13 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim limitations in claims 8-13:  a first acquisition device configured to obtain, “a learning device configured to separately perform, a second acquisition device configured to obtain, optimization device configured to optimize in claim 8; the optimization device configured to analyze, the optimization device configured to optimize in claim 9; the optimization device configured to obtain, the optimization device configured to separately calculate; the optimization device configured to obtain in claim 10; the learning device configured to separately perform in claim 11; the optimization device configured to inform in claim 12; the update device configured to update in claim 13 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification merely recites the devices without any description of the devices. 
Claims 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim limitations in claims 8-13:  a first acquisition device configured to obtain, “a learning device configured to separately perform, a second acquisition device configured to obtain, optimization device configured to optimize in claim 8; the optimization device configured to analyze, the optimization device configured to optimize in claim 9; the optimization device configured to obtain, the optimization device configured to separately calculate; the optimization device configured to obtain in claim 10; the learning device configured to separately perform in claim 11; the optimization device configured to inform in claim 12; the update device configured to update in claim 13 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification merely recites the devices without any description of the devices.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7-14 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claim 3, at line 8, it is not clear whether “a usage probability” refers to a different usage probability than the usage probability recited in claim 1, if so, it is further not clear to which usage probability at lines 10 and 15 they are referring.  Interpretation: the usage probability at line 8.  
Per claim 7, 14 and 17-20, the usage habit information is selected from an open list of alternatives (e.g. “comprising” or “consisting essentially of”), therefore, it is unclear what other alternatives are intended to be encompassed by the claim.  MPEP 2173.05(h).  It is recommended to use terms such as: “is” or “consists of” instead of “comprises.” 
Claim limitations in claims 8-13:  a first acquisition device configured to obtain, “a learning device configured to separately perform, a second acquisition device configured to obtain, optimization device configured to optimize in claim 8; the optimization device configured to analyze, the optimization device configured to optimize in claim 9; the optimization device configured to obtain, the optimization device configured to separately calculate; the optimization device configured to obtain in claim 10; the learning device configured to separately perform in claim 11; the optimization device configured to inform in claim 12; the update device configured to update in claim 13 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification merely recites the devices without any description of the devices. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-11, 13-15, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by
Arar et al. (US 20190370032, hereafter Arar).

Per claim 1:
Arar teaches: A task optimization method in a mobile robot, comprising:
 S11: obtaining at least one task type in the mobile robot and usage information when all users use a task corresponding to each task type ([0005], identify one or more historical instances of device usage …adjust one or more aspects of a user interface; [0025], mobile phones, PDAs; [0056], mobile… wearable computing device, a virtual reality device; [0094], GPS …device;  [0059], [0061], the external data may include calendar data (e.g., data stored within a calendar application indicating a scheduled event, etc.), email data (e.g., data stored within a messaging application indicating a scheduled event, etc.), etc.; [0064], the event identifier may include a description of the event. For example, the event identifier may include terms such as “meeting,” “purchasing lunch,” “working at desk,” etc. In another embodiment, the event may be manually created (e.g., by an administrator, by the user, etc.). In another embodiment, the event may be automatically determined (e.g., based on past event creation in association with other historical instances of device usage for one or more users, etc.); [0065]; [0069], all historical instances of device usage associated with the event (e.g., labelled with the event identifier, etc.). For example, the historical instances of device usage may be analyzed to determine one or more applications that are likely to be used by the user of the device during the occurrence of the event; [0076], usage data may include data describing application usage by a plurality of users within a group …receive data, etc.; [0070] the application selector may be trained with details of historical instances of device usage associated with the event identifier, and may then identify one or more relevant applications in response to the identification of the occurrence of the event; [0084]; [0086]);
S12: separately performing machine learning on the usage information of all the users corresponding to each task type to obtain at least one piece of user's usage habit information corresponding to each task type and a usage probability of each user's usage habit information corresponding to each task type ([0005], a machine learning algorithm; [0069] the historical instances of device usage may be analyzed to determine one or more applications that are likely to be used by the user of the device during the occurrence of the event; [0070] the application selector may be trained with details of historical instances of device usage associated with the event identifier, and may then identify one or more relevant applications in response to the identification of the occurrence of the event; [0080] a classifier is trained to identify the event based on real-time contextual and external data, where the training is performed utilizing the historical contextual data and the historical external data… training the classifier may include inputting the historical contextual data, the historical external data, and the associated event identifier into a supervised machine learning algorithm so that the classifier may recognize an occurrence of an event in response to detecting real-time contextual and external data matching the historical contextual and external data; [0081] In addition, method 500 may proceed with operation 512, where an application selector is trained … predict an application to be used by a particular device in response to a recognition of an occurrence of an event);
S13: obtaining real-time usage information when a user uses the task corresponding to a task type in the mobile robot in real time ([0004] training a classifier to identify the event by inputting the historical contextual data and an associated event identifier into a machine learning algorithm, utilizing the processor; identifying, using the trained classifier, a real-time occurrence of the event, utilizing the processor and real-time contextual data and the historical contextual data, where the trained classifier analyzes the real-time contextual data to identify the real-time occurrence of the event; and in response to identifying the real-time occurrence of the event, adjusting, utilizing the processor, one or more aspects of a UI of the device based on the one or more historical instances of the device usage).
S14: based on the at least one piece of user's usage habit information corresponding to each task type, the usage probability of each user's usage habit information corresponding to each task type and the real-time usage information, optimizing the task corresponding to the task type used by the user in real time ([0092]; [0096] When the real-time contextual and external data shows that the users within the group are within a meeting room at a predetermined time, the classifier may determine that the “work meeting” event is occurring for the group of users. In response to this determination, the application selector may automatically reorganize application icons within a UI of the device such that the presentation application is listed as the first icon, is enlarged, etc. The application selector may also automatically reorganize application icons within a UI of the devices of the plurality of other users within the group such that the word processing application is listed as the first icon, is enlarged; [0065]; [0066] when all (or a portion) of the real-time data matches the historical contextual data labelled with the event identifier for the event, an occurrence of the event may be identified … when an amount of the real-time data matching the historical contextual data labelled with the event identifier for the event exceeds a predetermined threshold, an occurrence of the event may be identified; Note that contextual data and occurrence of the event indicate the task type).
2. (Currently Amended) The method according to claim 1, wherein the step S14 comprises: 
S141: based on the at least one piece of user's usage habit information corresponding to each task type and the usage probability of each user's usage habit information corresponding to each task type, analyzing and matching the real-time usage information to obtain user's usage habit information matched with the real-time usage information ([0018] determining historical contextual data for each of the one or more historical instances of the device usage, creating an event in association with the one or more historical instances of the device usage and the historical contextual data, identifying a real-time occurrence of the event by comparing real-time contextual data to the historical contextual data, and in response to identifying the real-time occurrence of the event; [0019]; [0020]; [0066] when all (or a portion) of the real-time data matches the historical contextual data labelled with the event identifier for the event, an occurrence of the event may be identified … when an amount of the real-time data matching the historical contextual data labelled with the event identifier for the event exceeds a predetermined threshold, an occurrence of the event may be identified; [0095], identify a “work meeting” event by identifying real-time contextual and external data matching the historical contextual and external data).
S142: based on the user's usage habit information matched with the real-time usage information, optimizing the task corresponding to the task type used by the user in real time ([0019],  identifying, utilizing the processor, a real-time occurrence of the event by comparing real-time contextual data to the historical contextual data, and in response to identifying the real-time occurrence of the event, adjusting, utilizing the processor, one or more aspects of a UI of the device based on the one or more historical instances of the device usage; [0020]; [0066]; [0095]).  
3. (Currently Amended) The method according to claim 2, wherein the step S141 comprises: based on the task type used by the user in real time, obtaining at least one piece of user's usage habit information corresponding to the task type used by the user in real time and a usage probability of each user's usage habit information corresponding to the task type used by the user in real time from the at least one piece of user's usage habit information corresponding to each task type and the usage probability of each user's usage habit information corresponding to each task type; separately calculating a similarity between the real-time usage information and each user's usage habit information corresponding to the task type used by the user in real time; and based on the similarity and the usage probability of each user's usage habit information corresponding to the task type used by the user in real time, obtaining the user's usage habit information matched with the real-time usage information ([0018] determining historical contextual data for each of the one or more historical instances of the device usage, creating an event in association with the one or more historical instances of the device usage and the historical contextual data, identifying a real-time occurrence of the event by comparing real-time contextual data to the historical contextual data, and in response to identifying the real-time occurrence of the event; [0019]; [0020]; [0066] when all (or a portion) of the real-time data matches the historical contextual data labelled with the event identifier for the event, an occurrence of the event may be identified … when an amount of the real-time data matching the historical contextual data labelled with the event identifier for the event exceeds a predetermined threshold, an occurrence of the event may be identified; [0095], identify a “work meeting” event by identifying real-time contextual and external data matching the historical contextual and external data; [0096]; [0065]; [0066] when all (or a portion) of the real-time data matches the historical contextual data labelled with the event identifier for the event, an occurrence of the event may be identified … when an amount of the real-time data matching the historical contextual data labelled with the event identifier for the event exceeds a predetermined threshold, an occurrence of the event may be identified).
4. (Currently Amended) The method according to claim 1, wherein the step S12 comprises: 
based on a preset machine learning model, separately performing machine learning on the usage information of all the users corresponding to each task type to obtain the at least one piece of user's usage habit information corresponding to each task type and the usage probability of each user's usage habit information corresponding to each task type ([0005], a machine learning algorithm; [0069] the historical instances of device usage may be analyzed to determine one or more applications that are likely to be used by the user of the device during the occurrence of the event; [0070] the application selector may be trained with details of historical instances of device usage associated with the event identifier, and may then identify one or more relevant applications in response to the identification of the occurrence of the event; [0080] a classifier is trained to identify the event based on real-time contextual and external data, where the training is performed utilizing the historical contextual data and the historical external data… training the classifier may include inputting the historical contextual data, the historical external data, and the associated event identifier into a supervised machine learning algorithm so that the classifier may recognize an occurrence of an event in response to detecting real-time contextual and external data matching the historical contextual and external data; [0081] In addition, method 500 may proceed with operation 512, where an application selector is trained … predict an application to be used by a particular device in response to a recognition of an occurrence of an event).
 	6. (Currently Amended) The method according to claim 1, further comprising: based on usage status information obtained when the user uses the task corresponding to the task type in the mobile robot in real time, updating the usage probability of each user's usage habit information corresponding to the task type ([0069] Further, as shown in FIG. 4, method 400 may proceed with operation 410, where in response to identifying the occurrence of the event, one or more aspects of a user interface (UI) of the device are adjusted based on the one or more historical instances of the device usage. In one embodiment, the one or more aspects of the UI of the device may be adjusted based on all historical instances of device usage associated with the event (e.g., labelled with the event identifier, etc.). For example, the historical instances of device usage may be analyzed to determine one or more applications that are likely to be used by the user of the device during the occurrence of the event.
[0070] Further still, in one embodiment, an application selector may be trained to identify one or more applications likely to be used during the occurrence of the event. For example, the application selector may be trained with details of historical instances of device usage associated with the event identifier, and may then identify one or more relevant applications in response to the identification of the occurrence of the event; Note that the UI aspects are adjusted and likely to be used applications are determined based on the historical usage analysis, therefore, the usage likelihood for a particular UI is adjusted based on the users’ historic usage patterns).
 	7. (Currently Amended) The method according to any one of claim 1, wherein the at least one piece of user's usage habit information comprises one or more items of usage time, usage place, usage scope and usage counter ([0065], historical contextual data may include a time each instance of usage occurred, a location where each instance of usage occurred, etc.; [0065], the real-time contextual data may be identified by monitoring a location of a user, a time of device usage by the user, calendar data created by or for the user, etc.).
	Per claims 8-11, 13 and 14, they are the device versions of claims 1-4, 6, and 7, respectively, and are rejected for the same reasons set forth in connection with the rejection of claims 1-4, 6, and 7 above. 
Per claim 15, it is another device version of claim 1 and is rejected for the same reasons set forth in connection with the rejection of claim 1 above. 
 	Per claims 17-20, see the rejection of claim 7 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arar in view of Roy (US 20170344895).
Per claim 5:
Arar does not explicitly teach wherein after the step S14, the method further comprises: informing the user of an optimized task corresponding to the task type used by the user in real time by a message reminder.  Roy teaches such informing step (Roy, see at least [0093], reminders to follow up; [0094] Once a User Logs into the workspace of a procurement application, coachsmart will get triggered and show the latest things a user may need to focus on like “Pending Tasks” or “Notifications” to name a few. … “EvoTerface” which using User's Usage Behavioural Analytics as a feed will use “CoachSmart” and communicate to the user that he/she can move around items and functionalities which she is frequently using and remove elements which are not very frequently used, thus evolving the interface to exactly suit the users need and style of working, giving her a super personalized experience).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Roy’s intelligent workspace with a reminder feature with Arar’s context aware user interface system to modify Arar’s system to incorporate the message reminder as taught by Roy, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to machine training and task optimization.  Combining Roy’s functionality with that of Arar results in a system that notifies a user of useful information. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to alert a user for any useful information regarding task optimization to provide a “super personalized experience (Roy, see at least [0093], reminders to follow up; [0094] Once a User Logs into the workspace of a procurement application, coachsmart will get triggered and show the latest things a user may need to focus on like “Pending Tasks” or “Notifications” to name a few. … “EvoTerface” which using User's Usage Behavioural Analytics as a feed will use “CoachSmart” and communicate to the user that he/she can move around items and functionalities which she is frequently using and remove elements which are not very frequently used, thus evolving the interface to exactly suit the users need and style of working, giving her a super personalized experience).”
Per claim 12, it is the device version of claim 5 and is rejected for the same reasons set forth in connection with the rejection of claim 5 above. 
Per claim 20, see the rejection of claim 7 above.
Examiner’s Note
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	US20150286487 is relate dot monitoring and tracking a user’s usage of a selected application to determine if a user of the application needs assistance with the application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724. The examiner can normally be reached M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INSUN KANG/Primary Examiner, Art Unit 2193